



Exhibit 10.1












    
ARBUTUS BIOPHARMA 2011 OMNIBUS SHARE COMPENSATION PLAN
(as approved by the board of directors on May 10, 2011 and
approved by the shareholders at the June 22, 2011 Annual and Special General
Meeting;
as amended and approved by the board of directors on May 15, 2012 and
approved by the shareholders at the June 20, 2012 Annual and Special General
Meeting;
as amended and approved by the board of directors on March 26, 2014 and
approved by the shareholders at the May 8, 2014 Annual and Special General
Meeting; as amended and approved by the board of directors in April, 2015 and
approved by the shareholders at the July 9, 2015 Annual and Special General
Meeting; as amended and approved by the board of directors on April 5, 2016 and
approved by the shareholders at the May 19, 2016 annual meeting of shareholders)
    













--------------------------------------------------------------------------------

2






ARBUTUS BIOPHARMA CORPORATION

ARBUTUS BIOPHARMA CORPORATION 2011 OMNIBUS SHARE COMPENSATION PLAN
(as approved by the board of directors on May 10, 2011 and
approved by the shareholders at the June 22, 2011 Annual and Special General
Meeting
as amended and approved by the board of directors on May 15, 2012 and
approved by the shareholders at the June 20, 2012 Annual and Special General
Meeting;
as amended and approved by the board of directors on March 26, 2014 and
approved by the shareholders at the May 8, 2014 Annual and Special General
Meeting; as amended and approved by the board of directors in April, 2015 and
approved by the shareholders at the July 9, 2015 Annual and Special General
Meeting; as amended and approved by the board of directors on April 5, 2016 and
approved by the shareholders at the May 19, 2016 annual meeting of shareholders)


1.
PURPOSE OF THE PLAN

1.1    Purpose of this Plan. The purpose of this Plan is to promote the
interests of the Corporation by:
(a)
furnishing certain directors, officers, employees or consultants of the
Corporation or an Affiliate or other persons as the Compensation Committee may
approve with greater incentive to further develop and promote the business and
financial success of the Corporation;

(b)
furthering the identity of interests of persons to whom equity-based incentive
awards may be granted with those of the shareholders of the Corporation
generally through share ownership in the Corporation; and

(c)
assisting the Corporation in attracting, retaining and motivating its directors,
officers, employees and consultants.

The Corporation believes that these purposes may best be effected by granting
equity-based incentive awards to Eligible Participants.
2.
DEFINITIONS

2.1    Definitions. In this Plan, unless there is something in the subject
matter or context inconsistent therewith, capitalized words and terms will have
the following meanings:
(a)
“Affiliate” means an affiliate company as defined in the Securities Act;

(b)
“Associate” means an associate as defined in the Securities Act;

(c)
“Award” means an award of Deferred Stock Units, Options, Restricted Stock Units,
or Tandem SARs;






--------------------------------------------------------------------------------

3






(d)
“Award Agreement” means an agreement evidencing a Deferred Stock Unit, Option,
Restricted Stock Unit or Tandem SAR, entered into by and between the Corporation
and an Eligible Person;

(e)
“Blackout Period” means an interval of time during which trading in securities
of the Corporation by officers, directors and employees of the Corporation is
prohibited pursuant to the Corporation’s Insider Trading Policy;

(f)
“Board of Directors” means the board of directors of the Corporation as
constituted from time to time;

(g)
“Change in Control” means:

(i)
any merger or consolidation in which voting securities of the Corporation
possessing more than fifty percent (50%) of the total combined voting power of
the Corporation’s outstanding securities are transferred to a person or persons
different from the persons holding those securities immediately prior to such
transaction and the composition of the Board of Directors following such
transaction is such that the directors of the Corporation prior to the
transaction constitute less than fifty percent (50%) of the Board of Directors
membership following the transaction;

(i)
any acquisition, directly or indirectly, by a person or related group of persons
(other than the Corporation or a person that directly or indirectly controls, is
controlled by, or is under common control with, the Corporation) of beneficial
ownership of voting securities of the Corporation possessing more than fifty
percent (50%) of the total combined voting power of the Corporation’s
outstanding securities;

(ii)
any acquisition, directly or indirectly, by a person or related group of persons
of the right to appoint a majority of the directors of the Corporation or
otherwise directly or indirectly control the management, affairs and business of
the Corporation;

(iii)
any sale, transfer or other disposition of all or substantially all of the
assets of the Corporation; and

(iv)
a complete liquidation or dissolution of the Corporation;

provided however, that a Change in Control shall not be deemed to have occurred
if such Change in Control results solely from the issuance, in connection with a
bona fide financing or series of financings by the Corporation or any of its
Affiliates, of voting securities of the Corporation or any of its Affiliates or
any rights to acquire voting securities of the Corporation or any of its
Affiliates which are convertible into voting securities;
(h)
“Common Shares” means the common shares in the capital of the Corporation as
constituted on the Effective Date, provided that if the rights of any
Participant are






--------------------------------------------------------------------------------

4






subsequently adjusted pursuant to Article 20 hereof, “Common Shares” thereafter
means the shares or other securities or property which such Participant is
entitled to purchase after giving effect to such adjustment;
(i)
“Compensation Committee” has the meaning ascribed thereto in Section 5.1 of this
Plan;

(j)
“Consultant” means any individual, corporation or other person engaged to
provide ongoing valuable services to the Corporation or an Affiliate;

(k)
“Corporation” means Arbutus Biopharma Pharmaceuticals Corporation and includes
any successor corporation thereto;

(l)
“Deferred Stock Unit” means a right granted to an Eligible Person in accordance
with Section 11 to receive, on a deferred payment basis, a cash payment or
Common Shares, or any combination thereof, as determined by the Compensation
Committee and on the terms contained in this Plan;

(m)
“Director” shall mean a member of the Board.

(n)
“Effective Date” has the meaning ascribed thereto by Section 3.1 of this Plan;

(o)
“Eligible Person” means a director, officer, employee or Consultant of the
Corporation or an Affiliate or a person otherwise approved by the Compensation
Committee;

(p)
“Exercise Price” means the price per Common Share at which a Participant may
purchase Common Shares pursuant to an Option, provided that if such price is
adjusted pursuant to Section 20.1 hereof, “Exercise Price” thereafter means the
price per Common Share at which such Participant may purchase Common Shares
pursuant to such Option after giving effect to such adjustment;

(q)
“Fair Market Value” as it relates to Common Shares means:

(i)
where the Common Shares are listed for trading on a Stock Exchange, the closing
price of the Common Shares on such Stock Exchange as determined by the
Compensation Committee, for the Trading Session on the day prior to the relevant
time as it relates to an Award; or

(ii)
where the Common Shares are not publicly traded, the value which is determined
by the Compensation Committee to be the fair value of the Common Shares at the
relevant time as it relates to an Award, taking into consideration all factors
that the Compensation Committee deems appropriate, including, without
limitation, recent sale and offer prices of the Common Shares in private
transactions negotiated at arm’s length;






--------------------------------------------------------------------------------

5






(r)
“Insider” means:

(i)
an insider as defined in the Securities Act; and

(ii)
an Associate or Affiliate of any person who is an insider;

(s)
“Key Employee” means an employee of the Corporation who at any time during the
calendar year is an officer of the Corporation whose annual compensation is
equal to or greater than US$130,000, an employee whose share ownership in the
Corporation is 5% or more, or an employee whose share ownership in the
Corporation is 1% or more and whose annual compensation exceeds US$150,000, or
as U.S. federal tax law is amended in this regard from time to time;

(t)
“Legal Representative” has the meaning ascribed thereto by Section 14.1 of this
Plan;

(u)
“Merger and Acquisition Transaction” means:

(i)
any merger;

(ii)
any acquisition;

(iii)
any amalgamation;

(iv)

any offer for shares of the Corporation which if successful would entitle the
offeror to acquire all of the voting securities of the Corporation; or

(v)
any arrangement or other scheme of reorganization;

that results in a Change in Control;
(v)
“Non Blackout Trading Day” means a day on which (i) a Trading Session occurs,
and (ii) no Blackout Period is in place;

(w)
“Notice of Settlement” means a notice delivered to the Corporation in the form
prescribed by the Corporation from time to time, or in absence of such form, a
written notice indicating the Participant’s desire to receive his or her
Settlement Amount and delivered to the Corporation;

(x)
“Options” means stock options granted hereunder to purchase Common Shares from
treasury pursuant to the terms and conditions hereof and as evidenced by an
Option Agreement and “Option” means any one of them;

(y)
“Option Agreement” means an agreement evidencing an Option, entered into by and
between the Corporation and an Eligible Person;






--------------------------------------------------------------------------------

6






(z)
“Outstanding Common Shares” at the time of any share issuance or grant of
Options means the number of Common Shares that are outstanding immediately prior
to the share issuance or grant of Options in question, on a non-diluted basis,
or such other number as may be determined under the applicable rules and
regulations of all regulatory authorities to which the Corporation is subject,
including the Stock Exchange;

(aa)
“Participant” means a person to whom an Award has been granted under this Plan;

(bb)
“Plan” means the Arbutus Biopharma 2011 Omnibus Share Compensation Plan, as the
same may from time to time be supplemented or amended and in effect;

(cc)
“Restricted Stock Unit” means a right granted to an Eligible Person in
accordance with Section 10 to receive a cash payment or Common Shares, or a
combination thereof, as determined by the Compensation Committee, equal in value
to the Fair Market Value of the Common Shares on an applicable future settlement
date as specified by the Compensation Committee, on the terms and conditions and
calculated in accordance with Section 10 hereof;

(dd)
“Section 162(m)“ means Section 162(m) of the U.S. Internal Revenue Code, or any
successor provision, and the applicable Treasury Regulations promulgated
thereunder;

(ee)
“Section 409A” means Section 409A of the U.S. Internal Revenue Code, or any
successor provision, and applicable Treasury Regulations and other applicable
guidance thereunder;

(ff)
“Specified Employee” means a specified employee as defined in Section
409A(a)(2)(B) of the U.S. Internal Revenue Code or applicable proposed or final
regulations under Section 409A, determined in accordance with procedures
established by the Corporation and applied uniformly with respect to all plans
maintained by the Corporation that are subject to Section 409A;

(gg)
“Settlement Amount” means an amount paid to the holder of Deferred Stock Units
as determined pursuant to Section 11;

(hh)
“Securities Act” means the Securities Act, R.S.B.C. 1996, c.418, as amended from
time to time;

(ii)
“Stock Exchange” means such stock exchange or other organized market on which
the Common Shares are listed or posted for trading;

(jj)
“Tandem SAR” means a right, granted in accordance with Section 9 in tandem with
an Option, to receive upon the exercise thereof payment in cash, Common Shares
or any combination thereof, as determined by the Compensation Committee, an
amount equal to the excess of the Fair Market Value of the Common Shares on the
date of exercise of such Tandem SAR over the Option






--------------------------------------------------------------------------------

7






Exercise Price, on the terms and conditions and calculated in accordance with
Section 9 hereof;
(kk)
“Terminated Service” means that a Participant has, except as a result of death
or disability, ceased to be a director, officer, employee or Consultant of the
Corporation, as the case may be;

(ll)
“Trading Session” means a trading session on a day which the applicable Stock
Exchange is open for trading;

(mm)
“U.S. Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended
from time to time;

(nn)
“U.S. Internal Revenue Code” means the Internal Revenue Code of 1986 of the
United States, as amended from time to time;

(oo)
“U.S. Nonqualified Stock Option” means an Option to purchase Common Shares other
than a U.S. Qualified Incentive Stock Option;

(pp)
“U.S. Optionee” or “U.S. Person” means a Participant who is a citizen or a
resident of the United States (including its territories, possessions and all
areas subject to the jurisdiction); and

(qq)
“U.S. Qualified Incentive Stock Option” means an Option to purchase Common
Shares with the intention that it qualify as an “incentive stock option” as that
term is defined in Section 422 of the U.S. Internal Revenue Code, such intention
being evidenced by the resolutions of the Compensation Committee at the time of
grant.

3.
EFFECTIVE DATE OF PLAN

3.1    Effective Date of this Plan. The effective date (the “Effective Date”) of
this Plan is June 22, 2011, the date on which this Plan was adopted by the
shareholders of the Corporation.
4.
COMMON SHARES SUBJECT TO PLAN

4.1    Common Shares Subject to this Plan. The aggregate number of Common Shares
in respect of which Awards may be granted pursuant to this Plan shall not exceed
6,493,870. The number of Common Shares in respect of which Awards may be granted
pursuant to this Plan may be increased, decreased or fixed by the Board of
Directors, as permitted under the applicable rules and regulations of all
regulatory authorities to which the Corporation is subject, including the Stock
Exchange.
4.2    Computation of Available Shares. For the purposes of computing the number
of Common Shares available for grant under this Plan, Common Shares subject to
any Award (or any portion thereof) that have expired or are forfeited,
surrendered, cancelled or otherwise terminated prior to the issuance or transfer
of such Common Shares and Common Shares subject to an Award (or any portion
thereof) that is settled in cash in lieu of settlement in Common Shares shall
again be available for grant under this Plan. Notwithstanding the foregoing, any





--------------------------------------------------------------------------------

8






Common Shares subject to an Award that are withheld or otherwise not issued
(upon either an exercise of any Option or Tandem SAR or any settlement of any
Award) in order to satisfy the Participant’s withholding obligations or in
payment of any Option Exercise Price shall reduce the number of Common Shares
available for grant under the limitations set forth in this Article 4.
4.3    Reservation of Shares. The Board of Directors will reserve for allotment
from time to time out of the authorized but unissued Common Shares sufficient
Common Shares to provide for issuance of all Common Shares which are issuable
under all outstanding Awards.
4.4    No Fractional Shares. No fractional Common Shares may be purchased or
issued under this Plan.
4.5    Settlement of Awards. Subject to the terms and limitations of the Plan,
payments or transfers to be made upon the exercise settlement of an Award, other
than an Option, may be made in such form or forms as the Compensation Committee
shall determine (including, without limitation, cash or Common Shares), and
payment or transfers made in whole or in part in Common Shares may, in the
discretion of the Compensation Committee, be issued from treasury or purchased
in the open market.
5.
ADMINISTRATION OF PLAN

5.1    Administration of Plan. The Board of Directors may at any time appoint a
committee (the “Compensation Committee”) to, among other things, interpret,
administer and implement this Plan on behalf of the Board of Directors in
accordance with such terms and conditions as the Board of Directors may
prescribe, consistent with this Plan (provided that if at any such time such a
committee has not been appointed by the Board of Directors, this Plan will be
administered by the Board of Directors, and in such event references herein to
the Compensation Committee shall be construed to be a reference to the Board of
Directors). The Board of Directors will take such steps which in its opinion are
required to ensure that the Compensation Committee has the necessary authority
to fulfil its functions under this Plan.
5.2    Award Agreements. Each Award will be evidenced by an Award Agreement
which incorporates such terms and conditions as the Compensation Committee in
its discretion deems appropriate and consistent with the provisions of this Plan
(and the execution and delivery by the Corporation of an Award Agreement with a
Participant shall be conclusive evidence that such Award Agreement incorporates
terms and conditions approved by the Compensation Committee and is consistent
with the provisions of this Plan). Each Award Agreement will be executed by the
Participant to whom the Award is granted and on behalf of the Corporation by any
member of the Compensation Committee or any officer of the Corporation or such
other person as the Compensation Committee may designate for such purpose.
5.3    Powers of Compensation Committee. The Compensation Committee is
authorized, subject to the provisions of this Plan, to establish from time to
time such rules and regulations, make such determinations and to take such steps
in connection with this Plan as in the opinion of the Compensation Committee are
necessary or desirable for the proper administration of this Plan. For greater
certainty, without limiting the generality of the foregoing, the Compensation
Committee will have the power, where consistent with the general purpose





--------------------------------------------------------------------------------

9






and intent of this Plan and subject to the specific provisions of this Plan and
any approval of the Stock Exchange, if applicable:
(a)
to interpret and construe this Plan and any Award Agreement and to determine all
questions arising out of this Plan and any Award Agreement, and any such
interpretation, construction or determination made by the Compensation Committee
will be final, binding and conclusive for all purposes;

(b)
to determine to which Eligible Persons Awards are granted, and to grant, Awards;

(c)
to determine the number of Common Shares issuable pursuant to each Award;

(d)
to determine the Exercise Price for each Option;

(e)
to determine the time or times when Awards will be granted, vest and be
exerciseable, as applicable;

(f)
to determine the vesting terms of Awards, which may be based upon the passage of
time, continued employment or service, on the basis of corporate or personal
performance objectives, or any combination of the foregoing as determined by the
Compensation Committee;

(g)
to determine any acceleration of vesting;

(h)
to determine if the Common Shares that are subject to an Award will be subject
to any restrictions or repurchase rights upon the exercise or settlement of such
Award including, where applicable, the endorsement of a legend on any
certificate representing Common Shares acquired on the exercise or settlement of
any Award to the effect that such Common Shares may not be offered, sold or
delivered except in compliance with the applicable securities laws and
regulations of Canada, the United States or any other country and if any rights
or restrictions exist they will be described in the applicable Award Agreement;

(i)
to determine the expiration date for each Award and to extend the period of time
for which any Award is to remain exerciseable or may be settled in appropriate
circumstances, including, without limitation, in the event of the Participant’s
cessation of employment or service, provided that such date may not be later
than the earlier of (A) the latest date permitted under the applicable rules and
regulations of all regulatory authorities to which the Corporation is subject,
including the Stock Exchange, and (B) in the case of an Option and, if
applicable, Tandem SAR, the date which is the tenth anniversary of the date on
which such Option and, if applicable, Tandem SAR is granted;

(j)
to prescribe the form of the instruments relating to the grant, exercise, or
settlement, as applicable, and other terms of Awards;






--------------------------------------------------------------------------------

10






(k)
to enter into an Award Agreement evidencing each Award which will incorporate
such terms as the Compensation Committee in its discretion deems consistent with
this Plan;

(l)
to take such steps and require such documentation from Eligible Persons which in
its opinion are necessary or desirable to ensure compliance with the rules and
regulations of the Stock Exchange and all applicable laws;

(m)
to adopt such modifications, procedures and subplans as may be necessary or
desirable to comply with the provisions of the laws of Canada, the United States
and other countries in which the Corporation or its Affiliates may operate to
ensure the viability and maximization of the benefits from the Awards granted to
Participants residing in such countries and to meet the objectives of this Plan;
and

(n)
to determine such other matters as provided for herein.

5.4    Prohibition on Option and Tandem SAR Repricing. Except as provided in
Section 20.1 hereof, the Compensation Committee may not, without prior approval
of the shareholders of the Corporation, seek to effect any re-pricing of any
previously granted, “underwater” Option or Tandem SAR by: (i) amending or
modifying the terms of the Option or Tandem SAR to lower the exercise price;
(ii) canceling the underwater Option or Tandem SAR and granting either (A)
replacement Options or Tandem SAR having a lower exercise price; or (B)
Restricted Stock Units, in exchange; or (iii) cancelling or repurchasing the
underwater Option or Tandem SAR for cash or other securities. An Option or
Tandem SAR will be deemed to be “underwater” at any time when the Fair Market
Value of the Common Shares covered by such Award is less than the exercise price
of the Award.
6.
GRANT OF OPTIONS

Subject to the rules set out below, the Compensation Committee or the Board of
Directors (or in the case of any proposed Participant who is a member of the
Compensation Committee, the Board of Directors) may from time to time grant to
any Eligible Person one or more Options as the Compensation Committee or the
Board of Directors deems appropriate.
6.1    Date Option Granted. The date on which an Option will be deemed to have
been granted under this Plan will be the date on which the Compensation
Committee or the Board of Directors, as applicable, authorizes the grant of such
Option or such other date as may be specified by the Compensation Committee or
the Board of Directors, as applicable, at the time of such authorization.
6.2    Number of Common Shares/Maximum Grant. The number of Common Shares that
may be purchased under any Award will be determined by the Compensation
Committee, provided that:
(a)
the number of Common Shares reserved for issuance to any one Participant
pursuant to this Plan within any one year period shall not, in aggregate, exceed
the lesser of (i) 5% of the total number of Outstanding Common Shares on a non-






--------------------------------------------------------------------------------

11






diluted basis and (ii) 2,500,000 Common Shares (subject to adjustment as
provided for in Section 20.1); and
(a)
the number of Common Shares:

(vi)
issuable, at any time, to Participants that are Insiders; and

(vii)
issued to Participants that are Insiders within any one year period;

pursuant to this Plan, or when combined with all of the Corporation’s other
security based share compensation arrangements shall not, in aggregate, exceed
10% of the total number of Outstanding Common Shares on a non-diluted basis;


For the purposes of this Section 6.2, Common Shares issued pursuant to an
entitlement granted prior to the grantee becoming an Insider may be excluded in
determining the number of Common Shares issuable to Insiders. A Participant who
holds Options at the time of granting an Option, may hold more than one Option.
6.3    Exercise Price. The Exercise Price per Common Share under each Option
will be determined by the Compensation Committee, in its sole discretion, but
will in no event be less than the Fair Market Value of the date of the grant.


7.
U.S. QUALIFIED INCENTIVE STOCK OPTION PROVISIONS

To the extent required by Section 422 of the U.S. Internal Revenue Code, U.S.
Qualified Incentive Stock Options shall be subject to the following additional
terms and conditions and if there is any conflict between the terms of this
Article and other provisions under this Plan, the provisions under this Article
shall prevail:
7.1    Eligible Employees. All classes of employees of the Corporation or one of
its parent corporations or subsidiary corporations may be granted U.S. Qualified
Incentive Stock Options. U.S. Qualified Incentive Stock Options shall only be
granted to U.S. Optionees who are, at the time of grant, officers, key employees
or directors of the Corporation or one of its parent corporations or subsidiary
corporations (provided, for purposes of this Article 7 only, such directors are
then also officers or key employees of the Corporation or one of its parent
corporations or subsidiary corporations). For purposes of this Article 7,
“parent corporation” and “subsidiary corporation” shall have the meanings
attributed to those terms for the purposes of Section 422 of the U.S. Internal
Revenue Code. Any director of the Corporation who is a U.S. Optionee shall be
ineligible to vote upon the granting of such Option; and for greater certainty,
contractors of the Corporation or subsidiary corporations may not be granted
U.S. Qualified Incentive Stock Options.
7.2    Dollar Limitation. To the extent the aggregate fair market value
(determined as of the grant date) of Common Shares with respect to which U.S.
Qualified Incentive Stock Options are exercisable for the first time by a U.S.
Optionee during any calendar year (under this Plan and all other stock option
plans of the Corporation) exceeds U.S. $100,000, such portion in excess of U.S.
$100,000 shall be treated as a U.S. Nonqualified Stock Option. In the event the





--------------------------------------------------------------------------------

12






U.S. Optionee holds two or more such Options that become exercisable for the
first time in the same calendar year, such limitation shall be applied on the
basis of the order in which such Options are granted.
7.3    10% Shareholders. If any U.S. Optionee to whom an U.S. Qualified
Incentive Stock Option is to be granted under this Plan at the time of the grant
of such U.S. Qualified Incentive Stock Option is the owner of shares possessing
more than ten percent (10%) of the total combined voting power of all classes of
shares of the Corporation, then the following special provisions shall be
applicable to the U.S. Qualified Incentive Stock Option granted to such
individual:
(i)
the Exercise Price (per Common Share) subject to such U.S. Qualified Incentive
Stock Option shall not be less than one hundred ten percent (110%) of the fair
market value of one Common Share at the time of grant; and

(ii)
for the purposes of this Article 7 only, the option exercise period shall not
exceed five (5) years from the date of grant.

The determination of 10% ownership shall be made in accordance with Section 422
of the U.S. Internal Revenue Code.
7.4    Exercisability. To qualify for U.S. Qualified Incentive Stock Option tax
treatment, an Option designated as a U.S. Qualified Incentive Stock Option must
be exercised within three months after termination of employment for reasons
other than death, except that, in the case of termination of employment due to
total disability, such Option must be exercised within one year after such
termination. Employment shall not be deemed to continue beyond the first 90 days
of a leave of absence unless the U.S. Optionee’s reemployment rights are
guaranteed by statute or contract. For purposes of this Section 7.4, “total
disability” shall mean a mental or physical impairment of the U.S. Optionee
which is expected to result in death or which has lasted or is expected to last
for a continuous period of 12 months or more and which causes the U.S. Optionee
to be unable, in the opinion of the Corporation and two independent physicians,
to perform his or her duties for the Corporation and to be engaged in any
substantial gainful activity. Total disability shall be deemed to have occurred
on the first day after the Corporation and the two independent physicians have
furnished their opinion of total disability to the Compensation Committee.
7.5    Taxation of U.S. Qualified Incentive Stock Options. In order to obtain
certain tax benefits afforded to U.S. Qualified Incentive Stock Options under
Section 422 of the U.S. Internal Revenue Code, the U.S. Optionee must hold the
Common Shares issued upon the exercise of a U.S. Qualified Incentive Stock
Option for two years after the date of grant of the U.S. Qualified Incentive
Stock Option and one year from the date of exercise. A U.S. Optionee may be
subject to U.S. alternative minimum tax at the time of exercise of a U.S.
Qualified Incentive Stock Option. The Compensation Committee may require a U.S.
Optionee to give the Corporation prompt notice of any disposition of shares
acquired by the exercise of a U.S. Qualified Incentive Stock Option prior to the
expiration of such holding periods.





--------------------------------------------------------------------------------

13






7.6    Transferability. No U.S. Qualified Incentive Stock Option granted under
this Plan may be assigned or transferred by the U.S. Optionee other than by will
or by the laws of descent and distribution, and during the U.S. Optionee’s
lifetime, such U.S. Qualified Incentive Stock Option may be exercised only by
the U.S. Optionee.
7.7    Compensation Committee Governance if U.S. Registrant. If and so long as
the Common Shares are registered under Section 12(b) or 12(g) of the U.S.
Securities Exchange Act, the Board of Directors will consider in selecting the
members of the Compensation Committee, with respect to any persons subject or
likely to become subject to Section 16 of the U.S. Securities Exchange Act, the
provisions regarding “nonemployee directors” as contemplated by Rule 16b‑3 under
the U.S. Securities Exchange Act and “outside directors” as contemplated by
Section 162(m).
7.8    Exercise Price. Notwithstanding Section 6.3, no U.S. Qualified Incentive
Stock Option granted under the Plan shall have an Exercise Price less than the
fair market value of the underlying Common Shares at the date of grant of such
Option, as determined at such time in good faith by the Board or Directors or
the Compensation Committee, as the case may be.
7.9    Approval by Shareholders. No U.S. Qualified Incentive Stock Option
granted to a U.S. Optionee under this Plan shall become exercisable unless and
until this Plan shall have been approved by the shareholders of the Corporation
within 12 months of approval by the Board of Directors of the Corporation.
7.10    Option Agreements. Each Option will be evidenced by an Option Agreement
which incorporates such terms and conditions as the Compensation Committee in
its discretion deems appropriate and consistent with the provisions of this Plan
(and the execution and delivery by the Corporation of an Option Agreement with a
Participant shall be conclusive evidence that such Option Agreement incorporates
terms and conditions approved by the Compensation Committee and is consistent
with the provisions of this Plan). Each Option Agreement will be executed by the
Participant to whom the Option is granted and on behalf of the Corporation by
any member of the Compensation Committee or any officer of the Corporation or
such other person as the Compensation Committee may designate for such purpose.
Each Option Agreement will specify the reasons for the Corporation granting
Options to such Participant.
8.
EXERCISE OF OPTIONS

8.1    Exercise of Options. Subject to the terms and conditions of this Plan,
the Compensation Committee may impose such limitations or conditions on the
exercise or vesting of any Option as the Compensation Committee in its
discretion deems appropriate, including limiting the number of Common Shares for
which any Option may be exercised during any period as may be specified by the
Compensation Committee and which number of Common Shares for which such Option
may be exercised in any period will be specified in the Option Agreement with
respect to such Option. Each Option Agreement will provide that the Option
granted thereunder may be exercised only by notice signed by the Participant or
the Legal Representative of the Participant and accompanied by full payment for
the Common Shares being purchased. Such consideration may be paid in any
combination of the following:





--------------------------------------------------------------------------------

14






(a)
cash, bank draft or certified cheque; or

(b)
such other consideration as the Compensation Committee may permit consistent
with applicable laws.

As soon as practicable after any exercise of an Option, a certificate or
certificates representing the Common Shares in respect of which such Option is
exercised will be delivered by the Corporation to the Participant.
8.2        Conditions. Notwithstanding any of the provisions contained in this
Plan or in any Option Agreement, the Corporation’s obligation to issue Common
Shares to a Participant pursuant to the exercise of an Option will be subject
to, if applicable:
(b)
completion of such registration or other qualification of such Common Shares or
obtaining approval of such governmental authority as the Corporation will
determine to be necessary or advisable in connection with the authorization,
issuance or sale thereof;

(c)
the admission of such Common Shares to listing or quotation on the Stock
Exchange; and

(d)
the receipt from the Participant of such representations, agreements and
undertakings, including as to future dealings in such Common Shares, as the
Corporation or its counsel determines to be necessary or advisable in order to
safeguard against the violation of the securities laws of any jurisdiction.

9.
GRANT OF TANDEM SARS

9.1    Grant of Tandem SARs. The Compensation Committee or the Board of
Directors, as applicable, may from time to time grant an Award of Tandem SARs to
a Participant for each Option granted to such Participant on such terms and
conditions, consistent with the Plan, as the Compensation Committee or the Board
of Directors, as applicable, shall determine.
9.2    Terms of Tandem SARs. Tandem SARs may be granted at or after the grant
date of the related grant of Options, and each Tandem SAR shall be subject to
the same terms and conditions and denominated in the same currency as the Option
to which it relates and the additional terms and conditions set forth in this
Article 9.
9.3    Exercise of Tandem SARs. The Participant shall have the right to elect to
exercise either an Option or the related Tandem SAR, if so granted. If the
Participant elects to exercise a Tandem SAR, the related Option shall be
cancelled. Tandem SARs may be exercised only if and to the extent the Options
related thereto are then vested. Tandem SARs shall be exercisable at the
election of the Participant by delivering to the Corporation a notice specifying
the number of Options in respect of which the Tandem SARs are exercised. The
Participant shall not pay the Option Exercise Price attributable to the Option
to which the Tandem SAR is related, but must pay or satisfy, in accordance with
the terms of Article 17, any withholding amounts or administrative costs with
respect to such exercise.





--------------------------------------------------------------------------------

15






9.4    Settlement of Tandem SARs. Upon exercise of a Tandem SAR, and subject to
payment or other satisfaction of all related withholding obligations in
accordance with Article 17, such Tandem SAR shall be settled and the Participant
shall be entitled to a cash payment, Common Shares or a combination thereof, at
the discretion of the Compensation Committee, and settlement:
(a)
made in Common Shares shall be equal to such number of Common Shares having an
aggregate value equal to the excess of the Fair Market Value of a Common Share
on the date of exercise of the Tandem SAR over the Option Exercise Price for the
corresponding Option, multiplied by the number of Tandem SARs exercised;

(b)
made by a cash payment shall be an aggregate amount equivalent to the value
derived by 9.4(a); and

(c)
made by a combination of a cash payment and Common Shares shall be equivalent to
the value derived by 9.4(a).

10.
GRANT OF RESTRICTED STOCK UNITS

10.1    Grant of Restricted Stock Units. Restricted Stock Units may be granted
pursuant to the terms of the Plan from time to time by the Compensation
Committee or the Board of Directors, as applicable. The date on which any
Restricted Stock Unit will be deemed to have been granted will be the date on
which the Compensation Committee or the Board of Directors, as applicable,
authorizes the grant of such Award.
10.2    Vesting Terms. Restricted Stock Units shall become vested at such times,
in such instalments, and subject to such terms and conditions as may be
determined by the Compensation Committee and set forth in the applicable Award
Agreement.
10.3    Settlement of Restricted Stock Units. Restricted Stock Units shall be
settled upon, or as soon as reasonably practicable following, the vesting
thereof, subject to payment or other satisfaction of all related withholding
obligations in accordance with Article 17 hereof and administrative costs.
Settlement shall be made by a cash payment, Common Shares, or a combination
thereof, as determined by the Compensation Committee in its sole discretion, and
settlement:
(d)
made in Common Shares shall be made by delivery of one Common Share for each
such Restricted Stock Unit then being settled;

(e)
made by a cash payment shall be an aggregate amount equal to the product of the
Fair Market Value of the Common Shares on the applicable settlement date as
specified by the Compensation Committee, multiplied by the number of Restricted
Stock Units then being settled; and

(f)
made by a combination of a cash payment and Common Shares shall be equivalent to
the value derived by 10.3(b).






--------------------------------------------------------------------------------

16






11.
GRANT OF DEFERRED STOCK UNITS

11.1    Grant of Deferred Stock Units. Deferred Stock Units may be granted
pursuant to the terms of the Plan from time to time by the Compensation
Committee or the Board of Directors, as applicable. The date on which any
Deferred Stock Unit will be deemed to have been granted will be the date on
which the Compensation Committee or the Board of Directors, as applicable,
authorizes the grant of such Award.
11.2    Vesting Terms. Deferred Stock Units shall become vested at such times
and subject to such terms and conditions as may be determined by the
Compensation Committee and set forth in the applicable Award Agreement.
11.3    Determination of Deferred Stock Units. Deferred Stock Units awarded
pursuant to this Plan will be credited to an account maintained for each
Participant by the Corporation as and when awards are made. The number of
Deferred Share Units to be credited to a Participant will be determined on the
date on which the Compensation Committee or the Board of Directors, as
applicable, authorizes the grant of DSU award, on a one Deferred Share Unit per
Share basis.
11.4    Settlement of Deferred Stock Units. Deferred Stock Units shall be
settled upon the Terminated Service of a Participant, pursuant to the terms and
conditions of this Section 11.4, and subject to payment or other satisfaction of
all related withholding obligations in accordance with Article 17 hereof and
administrative costs. Settlement Amounts in respect of Deferred Stock Units
shall be settled by a cash payment, Common Shares or any combination thereof, as
determined by the Compensation Committee in its sole discretion, and settlement:
(a)
made in Common Shares shall be made by delivery of one Common Share for each
such Deferred Stock Unit then being settled on the Filing Date;

(b)
made by a cash payment shall be an aggregate amount equivalent to the value
derived by 11.4(a); and

(c)
made by a combination of a cash payment and Common Shares will be equivalent to
the value derived by 11.4(a).

11.5    Payment of Settlement Amount.
(a)
Non-U.S. Persons

(i)
a Participant who is not a U.S. Person and who has Terminated Service may
receive their Settlement Amount by filing a Notice of Settlement on or before
December 15 of the first calendar year commencing after the date of the
Participant’s Terminated Service. If the Participant fails to file such notice
on or before that December 15, the Participant will be deemed to have filed the
Notice of Settlement on that December 15.






--------------------------------------------------------------------------------

17






(ii)
subject to Article 18 herein, the Corporation shall make payment of the
Settlement Amount as soon as reasonably possible following the Filing Date.

(iii)
in the event of the death of a Participant who is not a U.S. Person, the
Corporation will, subject to Article 18 herein, make payment of the Settlement
Amount within two months of the Participant’s death to or for the benefit of the
legal representative of the deceased Participant. For the purposes of this
subsection, the Filing Date shall be the date of the Participant’s death.

(iv)
if a Participant who is not a U.S. Person dies after the Participant has
Terminated Service but before filing a Notice of Settlement, Section
11.5(a)(iii) will apply.

(b)
U.S. Persons

(i)
in the event that a Participant who is a U.S. Person and not a Key Employee has
Terminated Service, the Corporation will, subject to Article 18 herein, make
payment of the Settlement Amount as soon as reasonably possible following such
Participant’s Terminated Service. For the purposes of this subsection, the
Filing Date shall be the date that such Participant Terminated Service.

(ii)
in the event that a Participant who is a U.S. Person and a Key Employee has
Terminated Service, the Corporation will, subject to Article 18 herein, make
payment of the Settlement Amount as soon as is reasonably possible following the
date that is 6 months after the date that such Participant Terminated Service.
For the purposes of this subsection, the Filing Date shall be the date which is
6 months after the date that such Participant Terminated Service. In the event
of death of such a Participant during the 6 month period following the date the
Participant Terminated Service, the rules under Section 11.5(b)(ii) shall then
apply.

(iii)
in the event of the death of a Participant who is a U.S. Person, the Corporation
will, subject to Article 18 herein, make payment of the Settlement Amount within
two months of the Participant’s death to or for the benefit of the legal
representative of the deceased Participant. For the purposes of this subsection,
the Filing Date shall be the date of the Participant’s death.

12.
TERM OF AWARDS

12.1    Term of Options and Tandem SARS. Unless otherwise determined by the
Compensation Committee, each Option and Tandem SAR granted pursuant to this Plan
will, subject to the provisions of this Plan, expire automatically on the
earlier of:





--------------------------------------------------------------------------------

18






(g)
the date determined by the Compensation Committee and specified in the Award
Agreement pursuant to which such Option and, if applicable, Tandem SAR is
granted, provided that such date may not be, subject to Article 18 later than
the earlier of (A) the date which is the tenth anniversary of the date on which
such Option and, if applicable, Tandem SAR is granted, and (B) the latest date
permitted under the applicable rules and regulations of all regulatory
authorities to which the Corporation is subject, including the Stock Exchange;

(h)
in the event the Participant ceases to be an Eligible Person for any reason,
other than the death of the Participant or the termination of the Participant
for cause, such period of time after the date on which the Participant ceases to
be an Eligible Person as may be specified by the Compensation Committee or as
specified in an agreement among the Participant and the Corporation, and in the
absence of such specification or agreement, will be deemed to be the date that
is three months following the Participant ceasing to be an Eligible Person

(i)
in the event of the termination of the Participant as a director, officer,
employee or Consultant of the Corporation or an Affiliate for cause, the date of
such termination;

(j)
in the event of the death of a Participant prior to: (A) the Participant ceasing
to be an Eligible Person; or (B) the date which is the number of days specified
by the Compensation Committee pursuant to subparagraph (b) above from the date
on which the Participant ceased to be an Eligible Person; the date which is one
year after the date of death of such Participant or such other date as may be
specified by the Compensation Committee and which period will be specified in
the Award Agreement with the Participant with respect to such Option ; and

(k)
notwithstanding the foregoing provisions of subparagraphs (b), (c) and (d) of
this Section 12.1, the Compensation Committee may, subject Article 19 and to
regulatory approval, at any time prior to expiry of an Option extend the period
of time within which an Option may be exercised by a Participant who has ceased
to be an Eligible Person, but such an extension shall not be granted beyond the
original expiry date of the Option as provided for in subparagraph (a) above.

12.2    Options and Tandem SARs Cease to Vest. Notwithstanding the foregoing,
except as expressly permitted by the Compensation Committee, all Options will
cease to vest as at the date upon which the Participant ceases to be an Eligible
Person.
12.3    Accelerated Vesting of Options and Tandem SARs on Death. In the event of
the death of the Participant prior to the Participant ceasing to be an Eligible
Person, all Options and Tandem SARs of such Participant shall become immediately
vested.
12.4    Term of Restricted Stock Units. Unless otherwise determined by the
Compensation Committee:





--------------------------------------------------------------------------------

19






(c)
in the event a Participant ceases to be an Eligible Person due to death or
retirement, any then outstanding Restricted Stock Units that have not become
vested and settled prior to the Participant ceasing to be an Eligible Person
shall immediately vest and be settled as soon as reasonably practicable after
the date that such Participant ceases to be an Eligible Person;

(d)
in the event a Participant ceases to be an Eligible Person due to resignation,
any then outstanding Restricted Stock Units that have not become vested and
settled prior to the Participant ceasing to be an Eligible Person shall
immediately be forfeited and cancelled; and

(e)
in the event a Participant ceases to be an Eligible Person due to disability or
termination without cause, any then outstanding Restricted Stock Units that have
not become vested and settled prior to the Participant ceasing to be an Eligible
Person shall vest and be settled at the discretion of the Compensation
Committee.

12.5    Termination of a Participant for Cause. Notwithstanding any other
provision hereof or in any Award Agreement, in the case of a Participant’s
termination for cause, any and all then outstanding Awards granted to the
Participant, whether or not vested, shall be immediately forfeited and
cancelled, without any consideration therefore, and any and all rights of such
Participant with respect to and arising from this Plan shall terminate, as of
the commencement of the date that notice of such termination is given, without
regard to any period of reasonable notice or any salary continuance, unless
otherwise determined by the Compensation Committee.
13.
CHANGE IN STATUS

13.1    A change in the status, office, position or duties of a Participant from
the status, office, position or duties held by such Participant on the date on
which the Award was granted to such Participant will not result in the
termination of the Award granted to such Participant provided that such
Participant remains a director, officer, employee or Consultant of the
Corporation or an Affiliate.
14.
NON-TRANSFERABILITY OF AWARDS

14.1    Each Award Agreement will provide that the Award granted thereunder is
not transferable or assignable and may be exercised or settled, as the case may
be, only by the Participant or, in the event of the death of the Participant or
the appointment of a committee or duly appointed attorney of the Participant or
of the estate of the Participant on the grounds that the Participant is
incapable, by reason of physical or mental infirmity, of managing their affairs,
the Participant’s legal representative or such committee or attorney, as the
case may be (the “Legal Representative”).
15.
REPRESENTATIONS AND COVENANTS OF PARTICIPANTS

15.1    Each Award Agreement will contain representations and covenants of the
Participant that:





--------------------------------------------------------------------------------

20






(f)
the Participant is a director, officer, employee, or Consultant of the
Corporation or an Affiliate or a person otherwise approved as an “Eligible
Person” under this Plan by the Compensation Committee;

(g)
the Participant has not been induced to enter into such Award Agreement by the
expectation of employment or continued employment with the Corporation or an
Affiliate;

(h)
the Participant is aware that the grant of the Award and the issuance by the
Corporation of Common Shares thereunder are exempt from the obligation under
applicable securities laws to file a prospectus or other registration document
qualifying the distribution of the Awards or the Common Shares to be distributed
thereunder under any applicable securities laws;

(i)
upon each exercise or settlement of an Award, the Participant, or the Legal
Representative of the Participant, as the case may be, will, if requested by the
Corporation, represent and agree in writing that the person is, or the
Participant was, a director, officer, employee or Consultant of the Corporation
or an Affiliate or a person otherwise approved as an “Eligible Person” under
this Plan by the Compensation Committee and has not been induced to purchase the
Common Shares by expectation of employment or continued employment with the
Corporation or an Affiliate, and that such person is not aware of any commission
or other remuneration having been paid or given to others in respect of the
trade in the Common Shares; and

(j)
if the Participant or the Legal Representative of the Participant exercises or
settles the Award, the Participant or the Legal Representative, as the case may
be, will prior to and upon any sale or disposition of any Common Shares received
pursuant to the exercise or settlement of the Award, comply with all applicable
securities laws and all applicable rules and regulations of all regulatory
authorities to which the Corporation is subject, including the Stock Exchange,
and will not offer, sell or deliver any of such Common Shares, directly or
indirectly, in the United States or to any citizen or resident of, or any
Corporation, partnership or other entity created or organized in or under the
laws of, the United States, or any estate or trust the income of which is
subject to United States federal income taxation regardless of its source,
except in compliance with the securities laws of the United States.

16.
PROVISIONS RELATED TO SHARE ISSUANCES

16.1    Each Award Agreement will contain such provisions as in the opinion of
the Compensation Committee are required to ensure that no Common Shares are
issued on the exercise or settlement of an Award unless the Compensation
Committee is satisfied that the issuance of such Common Shares will be exempt
from all registration or qualification requirements of applicable securities
laws and will be permitted under the applicable rules and regulations of all
regulatory authorities to which the Corporation is subject, including the Stock
Exchange. In particular, if required by any regulatory authority to which the
Corporation is





--------------------------------------------------------------------------------

21






subject, including the Stock Exchange, an Award Agreement may provide that
shareholder approval to the grant of an Award must be obtained prior to the
exercise or settlement of the Award or to the amendment of the Award Agreement.
17.
WITHHOLDING TAX

17.1    The Participant will be solely responsible for paying any applicable
withholding taxes arising from the grant, vesting, exercise or settlement of any
Award and payment is to be made in a manner satisfactory to the Corporation.
Notwithstanding the foregoing, the Corporation will have the right to withhold
from any Award or any Common Shares issuable pursuant to an Award or from any
cash amounts otherwise due or to become due from the Corporation to the
Participant, an amount equal to any such taxes.
18.
EXERCISE AND SETTLEMENT OF AWARDS DURING BLACKOUT PERIODS

18.1    Adjustment for Exercise of Awards during Blackout Periods. Where the
expiry date of an Option or Tandem SAR occurs during a Blackout Period or within
ten Non Blackout Trading Days following the end of a Blackout Period, the expiry
date for such Option or Tandem SAR shall be the date which is ten Non-Blackout
Trading Days following the end of such Blackout Period.
18.2    Extension for Settlement during Blackout Periods. Where the date for the
settlement of Restricted Stock Units or the payment of a Settlement Amount
occurs during a Blackout Period, the Corporation shall make such settlement or
pay such Settlement Amount to the holder of such an Award within ten Non
Blackout Trading Days following the end of such Blackout Period.
19.
SUSPENSION, AMENDMENT OR TERMINATION OF PLAN

19.1    Suspension, Amendment or Termination of Plan. This Plan will terminate
on the tenth anniversary of the Effective Date. The Compensation Committee will
have the right at any time to suspend, amend or terminate this Plan and, subject
to Section 19.2, may:
(a)
with approval of shareholders of the Corporation by ordinary resolution make any
amendment to any Award Agreement or the Plan; and

(b)
without approval of shareholders of the Corporation make the following
amendments to any Award Agreement or the Plan:

(i)
amendments of a clerical nature, including but not limited to the correction of
grammatical or typographical errors or clarification of terms;

(ii)
amendments to reflect any requirements of any regulatory authorities to which
the Corporation is subject, including the Stock Exchange;

(iii)
subject to the terms and conditions of the Plan, amendments to vesting
provisions of Award Agreements;






--------------------------------------------------------------------------------

22






(iv)
extend the term of Options and Tandem SARs held by non-Insiders of the
Corporation;

(v)
reduce the Exercise Price per Common Share under any Option held by non-Insiders
of the Corporation or replace such Option with a lower Exercise Price per Common
Share under such replacement Option; and

(vi)
amendments which provide cashless exercise features to an Option that require
the full deduction of the number of underlying Common Shares from the total
number of Common Shares subject to the Plan.



Notwithstanding the foregoing, all procedures and necessary approvals required
under the applicable rules and regulations of all regulatory authorities to
which the Corporation is subject shall be complied with and obtained in
connection with any such suspension, termination or amendment to the Plan or
amendments to any Award Agreement.
19.2    Limitations. In exercising its rights pursuant to Section 19.1, the
Compensation Committee will not have the right to:
(a)
without the prior approval of shareholders and except as permitted pursuant to
Article 20, (i) extend the term of an Option or Tandem SAR held by an Insider of
the Corporation; or (ii) reduce the Exercise Price per Common Share under any
Option held by an Insider of the Corporation; (iii) cancel any Option held by an
Insider and replace such Option within three months; or (iv) increase the number
of Common Shares or value subject to the limitations contained in Section 6.2;

(b)
affect in a manner that is adverse or prejudicial to, or that impairs, the
benefits and rights of any Participant under any Award previously granted under
this Plan (except as permitted pursuant to Article 20 and except for the purpose
of complying with applicable securities laws or the bylaws, rules and
regulations of any regulatory authority to which the Corporation is subject,
including the Stock Exchange);

(c)
decrease the number of Common Shares which may be purchased pursuant to any
Option (except as permitted pursuant to Article 20) without the consent of such
Participant;

(d)
set the Exercise Price of any Option below the Fair Market Value of such Option
on the date of grant;

(e)
increase the Exercise Price at which Common Shares may be purchased pursuant to
any Option (except as permitted pursuant to Article 20) without the consent of
such Participant;

(f)
extend the term of any Option beyond a period of ten years or the latest date
permitted under the applicable rules and regulations of all regulatory
authorities to which the Corporation is subject, including the Stock Exchange;






--------------------------------------------------------------------------------

23






(g)
grant any Award if this Plan is suspended or has been terminated; or

(h)
change or adjust any outstanding U.S. Qualified Incentive Stock Option without
the consent of the Participant if such change or adjustment would constitute a
“modification” that would cause such U.S. Qualified Incentive Stock Option to
fail to continue to qualify as a U.S. Qualified Incentive Stock Option.

19.3    Powers of Compensation Committee Survive Termination. The full powers of
the Compensation Committee as provided for in this Plan will survive the
termination of this Plan until all Awards have been exercised or settled in full
or have otherwise expired.
20.
ADJUSTMENTS

20.1    Adjustments. Appropriate adjustments in the number of Common Shares
subject to this Plan, as regards Awards granted or to be granted, in the Option
Exercise Price of an Option, in the number of Common Shares to be issued or cash
payments to be made in respect of the settlement of any Award, or any other
matter of will be conclusively determined by the Compensation Committee to give
effect to adjustments in the number of Common Shares resulting from
subdivisions, consolidations, substitutions, or reclassifications of the Common
Shares, the payment of stock dividends by the Corporation (other than dividends
in the ordinary course) or other relevant changes in the capital of the
Corporation or from a proposed merger, amalgamation or other corporate
arrangement or reorganization involving the exchange or replacement of Common
Shares of the Corporation for those in another corporation. Any dispute that
arises at any time with respect to any such adjustment will be conclusively
determined by the Compensation Committee, and any such determination will be
binding on the Corporation, the Participant and all other affected parties.
20.2    Merger and Acquisition Transaction. In the event of a Merger and
Acquisition Transaction or proposed Merger and Acquisition Transaction, the
Compensation Committee, at its option, may do any of the following:
(a)
the Compensation Committee may, in a fair and equitable manner, determine the
manner in which all unexercised Options or unsettled Awards granted under this
Plan will be treated including, without limitation, requiring the acceleration
of the time for the exercise or settlement of Awards by the Participants, the
time for the fulfilment of any conditions or restrictions on such exercise or
settlement, and the time for the expiry of such rights; or

(b)
the Compensation Committee or any corporation which is or would be the successor
to the Corporation or which may issue securities in exchange for Common Shares
upon the Merger and Acquisition Transaction becoming effective may offer any
Participant the opportunity to obtain a new or replacement awards over any
securities into which the Common Shares are changed or are convertible or
exchangeable, on a basis proportionate to the number of Common Shares under
Award, including Exercise Price, as applicable (and otherwise substantially upon
the terms of the Award being replaced, or upon terms no less favourable to the
Participant) including, without limitation, the periods during which the Award






--------------------------------------------------------------------------------

24






may be exercised or settled and expiry dates of such Awards; and in such event,
the Participant shall, if he accepts such offer, be deemed to have released his
Award over the Common Shares and such Award shall be deemed to have lapsed and
be cancelled; or
(c)
the Compensation Committee may commute for or into any other security or any
other property or cash, any Award that is still capable of being exercised or
settled, upon giving to the Participant to whom such Award has been granted at
least 30 days written notice of its intention to commute such Award, and during
such period of notice, the Award, to the extent it has not been exercised or
settled, may be exercised or settled by the Participant without regard to any
vesting conditions attached thereto; and on the expiry of such period of notice,
the unexercised or unsettled portion of the Award shall lapse and be cancelled.

Section 20.1 and subsections (a), (b) and (c) of this Section 20.2 are intended
to be permissive and may be utilized independently or successively in
combination or otherwise, and nothing therein contained shall be construed as
limiting or affecting the ability of the Compensation Committee to deal with
Awards in any other manner. All determinations by the Compensation Committee
under this Section will be final, binding and conclusive for all purposes.
20.3    Section 409A Provisions. Notwithstanding anything in the Plan or any
Award Agreement to the contrary, to the extent that any amount or benefit that
constitutes “deferred compensation” to a Participant under Section 409A and
applicable guidance thereunder is otherwise payable or distributable to a
Participant under the Plan or any Award Agreement solely by reason of the
occurrence of a change in control or due to the Participant’s disability or
“separation from service” (as such term is defined under Section 409A), such
amount or benefit will not be payable or distributable to the Participant by
reason of such circumstance unless the Compensation Committee determines in good
faith that (i) the circumstances giving rise to such change in control event,
disability or separation from service meet the definition of a change in control
event, disability, or separation from service, as the case may be, in Section
409A(a)(2)(A) of the U.S. Internal Revenue Code and applicable proposed or final
regulations, or (ii) the payment or distribution of such amount or benefit would
be exempt from the application of Section 409A by reason of the short-term
deferral exemption or otherwise. Any payment or distribution that otherwise
would be made to a Participant who is a Specified Employee (as determined by the
Compensation Committee in good faith) on account of separation from service may
not be made before the date which is six months after the date of the Specified
Employee’s separation from service (or if earlier, upon the Specified Employee’s
death) unless the payment or distribution is exempt from the application of
Section 409A by reason of the short-term deferral exemption or otherwise.
20.4    Limitations. The grant of Awards under this Plan will in no way affect
the Corporation’s right to adjust, reclassify, reorganize or otherwise change
its capital or business structure or to merge, amalgamate, reorganize,
consolidate, dissolve, liquidate or sell or transfer all or any part of its
business or assets or engage in any like transaction.





--------------------------------------------------------------------------------

25






20.5    No Fractional Shares. No adjustment or substitution provided for in this
Article 20 will require the Corporation to issue a fractional share in respect
of any Award and the total substitution or adjustment with respect to each Award
will be limited accordingly.
21.
GENERAL

21.1    No Rights as Shareholder. Nothing herein or otherwise shall be construed
so as to confer on any Participant any rights as a shareholder of the
Corporation with respect to any Common Shares reserved for the purpose of any
Award.
21.2    No Effect on Employment. Nothing in this Plan or any Award Agreement
will confer upon any Participant any right to continue in the employ of or under
contract with the Corporation or an Affiliate or affect in any way the right of
the Corporation or any such Affiliate to terminate his or her employment at any
time or terminate his or her consulting contract; nor will anything in this Plan
or any Award Agreement be deemed or construed to constitute an agreement, or an
expression of intent, on the part of the Corporation or any such Affiliate to
extend the employment of any Participant beyond the time that he or she would
normally be retired pursuant to the provisions of any present or future
retirement plan of the Corporation or an Affiliate or any present or future
retirement policy of the Corporation or an Affiliate, or beyond the time at
which he or she would otherwise be retired pursuant to the provisions of any
contract of employment with the Corporation or an Affiliate. Neither any period
of notice nor any payment in lieu thereof upon termination of employment shall
be considered as extending the period of employment for the purposes of the
Plan.
21.3    No Fettering of Directors’ Discretion. Nothing contained in this Plan
will restrict or limit or be deemed to restrict or limit the right or power of
the Board of Directors in connection with any allotment and issuance of Common
Shares which are not allotted and issued under this Plan including, without
limitation, with respect to other compensation arrangements.
21.4    Applicable Law. The Plan and any Award Agreement granted hereunder will
be governed, construed and administered in accordance with the laws of the
Province of British Columbia and the laws of Canada applicable therein.
21.5    Interpretation. References herein to any gender include all genders and
to the plural includes the singular and vice versa. The division of this Plan
into Sections and Articles and the insertion of headings are for convenience of
reference only and will not affect the construction or interpretation of this
Plan.
21.6    Reference. This Plan may be referred to as the “Arbutus Biopharma 2011
Share Compensation Plan”.





